 
 
EXHIBIT 10.2
SECURITIES PURCHASE AGREEMENT




THIS SECURITIES PURCHASE AGREEMENT (“Agreement”) is made as of the 12th day of
January, 2011 by and among Celsion Corporation, a Delaware corporation (the
“Company”), and the Investors set forth on the signature pages affixed hereto
(each an “Investor” and collectively the “Investors”).


RECITALS


WHEREAS, the Investors wish to purchase from the Company, and the Company wishes
to sell and issue to the Investors, upon the terms and subject to the conditions
stated in this Agreement, an aggregate of 5,000 units (the “Units”) at a
purchase price of $1,000 per Unit (the “Per Unit Purchase Price”), each Unit
consisting of (i) one (1) share (collectively, the “Preferred Shares”) of the
Company’s 8% Series A Redeemable Convertible Preferred Stock, par value $0.01
per share, with such rights, privileges and preferences as are set forth in the
certificate of designation (the “Certificate of Designation”) attached hereto as
Exhibit A (together with any securities into which such shares may be
reclassified, whether by merger, charter amendment or otherwise, the “Preferred
Stock”), such Preferred Shares being convertible into shares (the “Conversion
Shares”) of the Company’s Common Stock, par value $0.01 per share (together with
any securities into which such shares may be reclassified, whether by merger,
charter amendment or otherwise, the “Common Stock”) at an initial conversion
rate of $2.40 (subject to adjustment), and (ii) one (1) warrant in the form
attached hereto as Exhibit B (the “Warrants”) to purchase shares of Common
Stock, each whole Warrant representing the right to purchase 416.6666 shares
(collectively, the “Warrant Shares”) of Common Stock at an exercise price of
$3.25 per share of Common Stock (subject to adjustment) (the “Warrant Exercise
Price”); and


WHEREAS, the offering and sale of the Units (the “Offering”) are being made
pursuant to (a) an effective Registration Statement on Form S-3, File No.
333-158402 (the “Registration Statement”) filed by the Company with the
Securities and Exchange Commission (the “Commission”), including the Prospectus
contained therein (the “Base Prospectus”), (b) if applicable, certain “free
writing prospectuses” (as that term is defined in Rule 405 under the Securities
Act (as defined below)), that have been or will be filed with the Commission and
delivered to the Investors (or made available to the Investors by the filing by
the Company of an electronic version thereof with the Commission) on or prior to
the date hereof  (the “Issuer Free Writing Prospectus”), containing certain
supplemental information regarding the Units, the terms of the Offering and the
Company and (c) a Prospectus Supplement (the “Prospectus Supplement” and,
together with the Base Prospectus, the “Prospectus”) containing certain
supplemental information regarding the Units and terms of the Offering that has
been or will be filed with the Commission and delivered or made available to the
Investors.


NOW THEREFORE, in consideration of the mutual promises made herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


1.           Definitions.  For the purposes of this Agreement, the following
terms shall have the meanings set forth below:


“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is controlled by, or
is under common Control with, such Person.


“Agreement” has the meaning set forth in the preamble.


“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.


“Certificate of Designation” has the meaning set forth in the recitals.


“Closing” has the meaning set forth in Section 3.


“Closing Date” has the meaning set forth in Section 3.


“Commission” has the meaning set forth in the recitals.


“Common Stock” has the meaning set forth in the recitals.


“Company” has the meaning set forth in the preamble.


“Company’s Knowledge” means the actual knowledge of the executive officers (as
defined in Rule 405 under the Securities Act) of the Company, after due inquiry.


“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.


“Conversion Shares” has the meaning set forth in the recitals.


“Effective Date” means the date on which the initial Registration Statement is
declared effective by the Commission.


“Effectiveness Deadline” means the date on which the initial Registration
Statement is required to be declared effective by the Commission under the terms
of the Registration Rights Agreement.


“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.


“Governmental Permits” has the meaning set forth in Section 4.13.


“Investor” and “Investors” have the meanings set forth in the preamble.


“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, condition (financial or otherwise),
business, or prospects of the Company and its Subsidiaries taken as a whole,
(ii) the legality or enforceability of any of the Transaction Documents or (iii)
the ability of the Company to perform its obligations under the Transaction
Documents.


“NasdaqCM” means The Nasdaq Capital Market.


“Per Unit Purchase Price” has the meaning set forth in the recitals.


“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.


“Placement Agent” means Dominick & Dominick LLC.


“Placement Agent Agreement” means that certain placement agent agreement of even
date herewith by and between the Company and Dominick & Dominick LLC with
respect to the Offering.


“Preferred Shares” has the meaning set forth in the recitals.


“Preferred Stock” shall have the meaning set forth in the recitals.


“Registration Statement” has the meaning set forth in the recitals.


“SEC Filings” has the meaning set forth in Section 4.8.


“Securities” means the Units, the Preferred Shares, the Conversion Shares, the
Warrants and the Warrant Shares.


“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.


“10-K” has the meaning set forth in Section 4.8.


“Transaction Documents” means this Agreement, the Certificate of Designation,
the Placement Agent Agreement and the Warrants.


“Units” has the meaning set forth in the recitals.


“Warrant Shares” has the meaning set forth in the recitals.


“Warrant Exercise Price” has the meaning set forth in the recitals.


“Warrants” has the meaning set forth in the recitals.


2.           Purchase and Sale of the Units.  Subject to the terms and
conditions of this Agreement, on the Closing Date (as defined below), each of
the Investors shall severally, and not jointly, purchase, and the Company shall
sell and issue to the Investors, the Units in the respective amounts set forth
opposite the Investors’ names on the signature pages attached hereto in exchange
for payment as specified in Section 3 below of an aggregate purchase price equal
to the Per Unit Purchase Price multiplied by the number of Units to be purchased
by each Investor as set forth opposite the Investors’ names on the signature
pages attached hereto.  The Units will not be certificated and the Preferred
Shares and the Warrants included therein shall be immediately separable.


3.           Closing.  The completion of the purchase and sale of the Units (the
“Closing”) shall occur at a time (the “Closing Date”) to be specified by the
Company and the Placement Agent in accordance with Rule 15c6-1 under the
Exchange Act.  At the Closing, (a) the Company shall deliver to each Investor
one or more certificates evidencing ownership of the number of Preferred Shares
and Warrants set forth opposite its name on the signature pages attached hereto
registered in the name of each such Investor, and (b) the aggregate purchase
price for the Units being purchased by each Investor will be delivered by or on
behalf of each such Investor to the Company.  The Closing shall take place at
the offices of Seyfarth Shaw LLP, 620 Eighth Avenue, New York, New York 10018,
or at such other location and on such other date as the Company and the
Investors shall mutually agree.


4.           Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Investors as follows:


4.1           Organization, Good Standing and Qualification.  The Company has no
Subsidiaries. The Company has been duly organized and is validly existing as a
corporation in good standing under the laws of the State of Delaware.  The
Company is duly qualified to do business and is in good standing as a foreign
corporation in each jurisdiction in which its ownership or lease of property or
the conduct of its business require such qualification and has all corporate
power and authority necessary to own or hold its properties and to conduct the
business in which it is engaged, except where the failure to so qualify or have
such power or authority would not have, singly or in the aggregate, or could not
reasonably be expected to have a Material Adverse Effect.


4.2           Authorization.  The Company has full corporate power and authority
to enter into and perform its obligations under the Transaction Documents and to
issue the Securities in accordance with the terms and conditions hereof and
thereof and has taken all requisite action on the part of the Company, its
officers, directors and stockholders necessary for (i) the authorization,
execution and delivery of the Transaction Documents, (ii) the authorization of
the performance of all obligations of the Company hereunder or thereunder, and
(iii) the authorization, issuance (or reservation for issuance) and delivery of
the Securities.  The Transaction Documents constitute the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability,
relating to or affecting creditors’ rights generally and to general equitable
principles.


4.3           Capitalization.  Schedule 4.3 sets forth as of the date hereof (a)
the authorized capital stock of the Company; (b) the number of shares of capital
stock issued and outstanding; (c) the number of shares of capital stock issuable
pursuant to the Company’s stock plans; and (d) the number of shares of capital
stock issuable and reserved for issuance pursuant to securities (other than the
Preferred Shares, the Conversion Shares, the Warrants and the Warrant Shares)
exercisable for, or convertible into or exchangeable for any shares of capital
stock of the Company.  All of the issued and outstanding shares of the Company’s
capital stock have been duly authorized and validly issued.  No Person is
entitled to pre-emptive or similar statutory or contractual rights with respect
to any securities of the Company.  Except as described on Schedule 4.3, there
are no outstanding warrants, options, convertible securities or other rights,
agreements or arrangements of any character under which the Company is or may be
obligated to issue any equity securities of any kind and except as contemplated
by this Agreement, and the Company is not currently in negotiations for the
issuance of any equity securities of any kind.  Except as described on Schedule
4.3, there are no voting agreements, buy-sell agreements, option or right of
first purchase agreements or other agreements of any kind among the Company and
any of the securityholders of the Company relating to the securities of the
Company held by them.  Except as described on Schedule 4.3, no Person has the
right to require the Company to register any securities of the Company under the
Securities Act, whether on a demand basis or in connection with the registration
of securities of the Company for its own account or for the account of any other
Person.


Except as described on Schedule 4.3, the Company does not have outstanding
stockholder purchase rights or “poison pill” or any similar arrangement in
effect giving any Person the right to purchase any equity interest in the
Company upon the occurrence of certain events.


4.4           Valid Issuance.  The Preferred Shares have been duly and validly
authorized and, when issued and paid for pursuant to this Agreement, will be
validly issued, fully paid and nonassessable, and shall be free and clear of all
encumbrances and restrictions (other than those created by the Investors),
except for restrictions on transfer set forth in the Transaction Documents or
imposed by applicable securities laws.  Upon the due conversion of the Preferred
Shares in accordance with their terms, the Conversion Shares will be validly
issued, fully paid and non-assessable free and clear of all encumbrances and
restrictions, except for restrictions imposed by applicable securities laws and
except for those created by the Investors.  The Warrants have been duly and
validly authorized.  Upon the due exercise of the Warrants in accordance with
their terms, the Warrant Shares will be validly issued, fully paid and
non-assessable free and clear of all encumbrances and restrictions, except for
restrictions imposed by applicable securities laws and except for those created
by the Investors.  The Company has reserved a sufficient number of shares of
Common Stock for issuance as Conversion Shares and Warrant Shares.


4.5           Issuance of Securities; Registration Statement.  The issuance by
the Company of the Securities has been registered under the Securities Act, the
Securities are being issued pursuant to the Registration Statement and all of
the Securities are freely transferable and freely tradable by each of the
Investors without restriction. The Registration Statement is effective and
available for the issuance of the Securities thereunder and the Company has not
received any notice that the Commission has issued or intends to issue a
stop-order with respect to the Registration Statement or that the Commission
otherwise has suspended or withdrawn the effectiveness of the Registration
Statement, either temporarily or permanently, or intends or has threatened in
writing to do so. The “Plan of Distribution” section under the Registration
Statement permits the issuance and sale of the Securities hereunder and as
contemplated by the other Transaction Documents. Upon receipt of the Securities,
each of the Buyers will have good and marketable title to the Securities. The
Registration Statement and any prospectus included therein, including the Base
Prospectus and the Prospectus Supplement, complied in all material respects with
the requirements of the Securities Act and the Exchange Act and the rules and
regulations of the Commission promulgated thereunder and all other applicable
laws and regulations. At the time the Registration Statement and any amendments
thereto became effective, at the date of this Agreement and at each deemed
effective date thereof pursuant to Rule 430B(f)(2) of the Securities Act, the
Registration Statement and any amendments thereto complied and will comply in
all material respects with the requirements of the Securities Act and did not
and will not contain any untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary to make the
statements therein not misleading. The Prospectus and any amendments or
supplements thereto (including, without limitation the Prospectus Supplement),
at the time the Prospectus or any amendment or supplement thereto was issued and
at the Closing Date, complied, and will comply, in all material respects with
the requirements of the Securities Act and did not, and will not, contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading.  The Company meets all of the requirements
for the use of Form S-3 under the Securities Act for the offering and sale of
the Securities contemplated by this Agreement and the other Transaction
Documents, and the Commission has not notified the Company of any objection to
the use of the form of the Registration Statement pursuant to Rule 401(g)(1)
under the Securities Act. The Registration Statement meets the requirements set
forth in Rule 415(a)(1)(x) under the Securities Act.  The Company is eligible to
register the issuance and sale of the Securities to the Investors using Form S-3
promulgated under the Securities Act.  The Company was never and is not an
“Ineligible Issuer” (as defined in Rule 405 under the Securities Act). The
Company (i) has not distributed any offering material in connection with the
offer or sale of any of the Securities and (ii) until no Investor holds any of
the Securities, shall not distribute any offering material in connection with
the offer or sale of any of the Securities to, or by, any of the Investors (if
required), in each case, other than the Registration Statement, the Base
Prospectus or the Prospectus Supplement.


4.6           No Integrated Offering.  None of the Company or any of its
Affiliates, nor any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would cause this offering of the Securities
to require approval of stockholders of the Company under any applicable
stockholder approval provisions, including, without limitation, under the rules
and regulations of any exchange or automated quotation system on which any of
the securities of the Company are listed or designated for quotation. None of
the Company or its Affiliates nor any Person acting on their behalf will take
any action or steps that would cause the offering of any of the Securities to be
integrated with other offerings of securities of the Company.


4.7           Consents.  The execution, delivery and performance by the Company
of the Transaction Documents and the offer, issuance and sale of the Securities
require no consent of, action by or in respect of, or filing with, the Company,
its board of directors or its stockholders or any other Person, governmental
body, agency, or official other than filings that have been made pursuant to
applicable state securities laws and post-sale filings pursuant to applicable
state and federal securities laws which the Company undertakes to file within
the applicable time periods.  Subject to the accuracy of the representations and
warranties of each Investor set forth in Section 5 hereof, the Company has taken
all action necessary to exempt (i) the issuance and sale of the Securities, (ii)
the issuance of the Warrant Shares upon due exercise of the Warrants, (iii) the
issuance of the Conversion Shares upon due conversion of the Preferred Shares,
and (iv) the other transactions contemplated by the Transaction Documents from
the provisions of any stockholder rights plan or other “poison pill”
arrangement, any anti-takeover, business combination or control share law or
statute binding on the Company or to which the Company or any of its assets and
properties may be subject and any provision of the Company’s Certificate of
Incorporation (the “Certificate of Incorporation”) or Bylaws (the “Bylaws”),
each as amended to date, that is or could reasonably be expected to become
applicable to the Investors as a result of the transactions contemplated hereby,
including without limitation, the issuance of the Securities and the ownership,
disposition or voting of the Securities by the Investors or the exercise of any
right granted to the Investors pursuant to this Agreement or the other
Transaction Documents.


4.8           SEC Filings.  The Company has made available to the Investors
through the EDGAR system, true and complete copies of the Company’s most recent
Annual Report on Form 10-K for the fiscal year ended December 31, 2009 (as
amended prior to the date hereof, the “10-K”) and most recent Quarterly Report
on Form 10-Q for the fiscal quarter ended September 30, 2010, and all other
reports filed by the Company pursuant to the Exchange Act since the filing of
the 10-K and prior to the date hereof (all of the foregoing and all exhibits
included therein and financial statements, notes and schedules thereto and
documents incorporated by reference therein being hereinafter referred to as the
“SEC Filings”).  The SEC Filings are the only filings required of the Company
pursuant to the Exchange Act for such period.  At the time of filing thereof,
the SEC Filings complied as to form in all material respects with the
requirements of the Exchange Act and the rules and regulations promulgated by
the Commission applicable to the SEC Filings and did not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading.  Except
for the information contained in the Prospectus Supplement and the SEC Filings
and the representations and warranties contained in this Agreement, no other
information has been provided by or on behalf of the Company to any of the
Investors.  As of their respective dates, the financial statements of the
Company included in the SEC Filings complied as to form in all material respects
with Regulation S-X and all other published rules and regulations of the
Commission.  Such financial statements have been prepared in accordance with
generally accepted accounting principles (“GAAP”) applied on a consistent basis
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto or (ii) in the case of unaudited
interim statements, to the extent they may not include footnotes or may be
condensed or summary statements), and fairly present in all material respects
the financial position of the Company as of the dates thereof and the results of
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).


4.9           Absence of Certain Changes.  Since the date of the Company’s most
recent audited financial statements contained in the 10-K, except as disclosed
in the SEC Filings filed subsequent to such Form 10-K, there has been no
material adverse change and no material adverse development in the business,
assets, liabilities, properties, operations (including results thereof),
condition (financial or otherwise) or prospects of the Company. Since the date
of the Company’s most recent audited financial statements contained in the 10-K,
except as may be disclosed in the SEC Filings filed subsequent to the 10-K, the
Company has not (i) declared or paid any dividends, (ii) sold any assets outside
of the ordinary course of business or (iii) made any material capital
expenditures, individually or in the aggregate. The Company has not taken any
steps to seek protection pursuant to any law or statute relating to bankruptcy,
insolvency, reorganization, receivership, liquidation or winding up, nor does
the Company have any knowledge or reason to believe that any of their respective
creditors intend to initiate involuntary bankruptcy proceedings or any actual
knowledge of any fact which would reasonably lead a creditor to do so. The
Company is not as of the date hereof, and after giving effect to the
transactions contemplated hereby to occur at the Closing will not be, Insolvent
(as defined below). “Insolvent” means, (A) with respect to the Company, (1) the
present fair saleable value of the Company’s assets is less than the amount
required to pay the Company’s total Indebtedness (as defined below), (2) the
Company is unable to pay its debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured or (3) the
Company intends to incur or believes that it will incur debts that would be
beyond its ability to pay as such debts mature.  The Company has not engaged in
any business or in any transaction, and is not about to engage in any business
or in any transaction, for which the Company’s remaining assets constitute
unreasonably small capital.


4.10           No Undisclosed Events, Liabilities, Developments or
Circumstances.  Except as set forth in the SEC Filings and the Prospectus
Supplement, no event, liability, development or circumstance has occurred or
exists, or is reasonably expected to occur or exist with respect to the Company
or its business, properties, liabilities, prospects, operations (including
results thereof) or condition (financial or otherwise) that (i) would be
required to be disclosed by the Company under applicable securities laws on a
registration statement on Form S-1 filed with the Commission relating to an
issuance and sale by the Company of its Common Stock and which has not been
publicly announced, (ii) could have a material adverse effect on any Investor’s
investment hereunder or (iii) could have a Material Adverse Effect.


4.11           Use of Proceeds.  The net proceeds of the sale of the Units
hereunder shall be used by the Company for working capital and general corporate
purposes.  Without limiting the foregoing, none of such proceeds shall be used,
directly or indirectly, (i) for the satisfaction of any debt of the Company
(other than payment of trade payables incurred after the date hereof in the
ordinary course of business of the Company and consistent with prior practices),
(ii) for the redemption of any securities of the Company or (iii) with respect
to any litigation involving the Company (including, without limitation, (A) any
settlement thereof or (B) the payment of any costs or expenses related thereto)


4.12           No Conflict, Breach, Violation or Default.  The execution,
delivery and performance of the Transaction Documents by the Company and the
issuance and sale of the Securities will not result in the creation or
imposition of any lien, charge or encumbrance upon any of the assets of the
Company pursuant to the terms or provisions of, or result in a breach or
violation of any of the terms or provisions of, or conflict with or constitute a
default (or an event which with notice or lapse of time or both) under, or give
any party a right to terminate any of its obligations under, or result in the
acceleration of any obligation under, (i) the Certificate of Incorporation
(including without limitation any certificates of designation contained therein)
or Bylaws, each as amended to date, of the Company, (ii) any indenture,
mortgage, deed of trust, voting trust agreement, loan agreement, bond,
debenture, note agreement or other evidence of indebtedness, lease, contract or
other agreement or instrument to which the Company is a party or by which the
Company or any of its properties is bound or affected, or (iii) violate or
conflict with any judgment, ruling, decree, order, statute, rule or regulation
of any court or other governmental agency or body applicable to the Company or
the business or properties of the Company, except as to (ii) and (iii) above for
such breaches, violations or defaults which, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.


4.13           Certificates, Authorities and Permits.  The Company possesses all
licenses, certificates, authorizations, permits, consents, orders, approvals and
authorizations issued by, and have made all declarations and filings with, the
appropriate local, state, federal or foreign regulatory agencies or bodies,
including, without limitation, the FDA and any agency of any foreign government
and any other foreign regulatory authority exercising authority comparable to
that of the FDA (including any non-governmental entity whose approval or
authorization is required under foreign law comparable to that administered by
the FDA), which are necessary or desirable for the ownership of its properties
or the conduct of its business as described in the SEC Filings and the
Prospectus (collectively, the “Governmental Permits”) except where any failures
to possess or make the same, singularly or in the aggregate, would not have a
Material Adverse Effect.  The Company is in compliance with all such
Governmental Permits; all such Governmental Permits are valid and in full force
and effect, except where the validity or failure to be in full force and effect
would not, singularly or in the aggregate, have a Material Adverse Effect.  All
such Governmental Permits are free and clear of any restriction or condition
that are in addition to, or materially different from those normally applicable
to similar licenses, certificates, authorizations and permits.  The Company has
not received notification of any revocation or modification (or proceedings
related thereto) of any such Governmental Permit and the Company has no reason
to believe that any such Governmental Permit will not be renewed.


4.14           Litigation.  There are no pending actions, suits or proceedings
against or affecting the Company or any of its properties; and to the Company’s
Knowledge, no such actions, suits or proceedings are threatened or
contemplated.  Neither the Company nor any director or executive officer
thereof, is or since January 1, 2007 has been the subject of any action
involving a claim of violation of or liability under federal or state securities
laws or a claim of breach of fiduciary duty.  There has not been, and to the
Company’s Knowledge, there is not pending or contemplated, any investigation by
the Commission involving the Company or any current or former director or
executive officer of the Company.  The Commission has not issued any stop order
or other order suspending the effectiveness of any registration statement filed
by the Company under the Securities Act or the Exchange Act.


4.15           Indebtedness.  Except as set forth in the SEC Filings, the
Company has no material indebtedness. For the purposes of this Agreement,
“Indebtedness” shall include (a) all obligations for borrowed money, (b) all
obligations evidenced by bonds, debentures, notes, or other similar instruments
and all reimbursement or other obligations in respect of letters of credit,
bankers acceptances, current swap agreements, interest rate hedging agreements,
interest rate swaps, or other financial products, (c) all capital or equipment
lease obligations or purchase money security interests that exceed $1,000,000 in
the aggregate in any fiscal year, (d) all obligations or liabilities secured by
a Lien on any asset of the Company, irrespective of whether such obligation or
liability is assumed, other than capital or equipment leases and purchase money
security interests in amounts excluded from disclosure under clause (c) above,
and (e) any obligation guaranteeing or intended to guarantee (whether directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse)
any of the foregoing obligations of any other person or entity.


4.16           Insurance.  The Company is insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
management of the Company believes to be prudent and customary in the businesses
in which the Company is engaged. The Company has not been refused any insurance
coverage sought or applied for, and the Company has no any reason to believe
that it will be unable to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not have a Material
Adverse Effect.


4.17           Employee Relations.  The Company is not a party to any collective
bargaining agreement and does not employ any member of a union.  No executive
officer (as defined in Rule 501(f) promulgated under the Securities Act) or
other key employee of the Company has notified the Company that such officer
intends to leave the Company or otherwise terminate such officer’s employment
with the Company. No executive officer or other key employee of the Company is,
or is now expected to be, in violation of any material term of any employment
contract, confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer or other
key employee (as the case may be) does not subject the Company to any liability
with respect to any of the foregoing matters.  The Company is in compliance with
all federal, state, local and foreign laws and regulations respecting labor,
employment and employment practices and benefits, terms and conditions of
employment and wages and hours, except where failure to be in compliance would
not, either individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect.


4.18           Title.  The Company has good and marketable title in fee simple
to all real property, and has good and marketable title to all personal
property, owned by them which is material to the business of the Company, in
each case, free and clear of all liens, encumbrances and defects except such as
do not materially affect the value of such property and do not interfere with
the use made and proposed to be made of such property by the Company. Any real
property and facilities held under lease by the Company are held by them under
valid, subsisting and enforceable leases with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company.


4.19           Intellectual Property Rights.  The Company owns or possesses the
right to use all patents, trademarks, trademark registrations, service marks,
service mark registrations, trade names, copyrights, licenses, inventions,
software, databases, know-how, Internet domain names, trade secrets and other
unpatented and/or unpatentable proprietary or confidential information, systems
or procedures, and other intellectual property (collectively, “Intellectual
Property”) necessary to carry on its business as currently conducted, and as
proposed to be conducted and described in the Prospectus Supplement. The Company
has complied in all material respects with, and are not in breach nor have
received any asserted or threatened claim of breach of, any Intellectual
Property license, and the Company has no knowledge of any breach or anticipated
breach by any other person to any Intellectual Property license.  To the
Company’s best knowledge, the Company’s business as now conducted and as
proposed to be conducted does not and will not infringe or conflict with any
valid and enforceable patents, trademarks, service marks, trade names,
copyrights, trade secrets, licenses or other Intellectual Property or franchise
right of any person; and, if found to so infringe or conflict, would not do so
in a manner or to an extent that it could have a Material Adverse Effect.  No
claim has been made against the Company alleging the infringement by the Company
of any patent, trademark, service mark, trade name, copyright, trade secret,
license in or other intellectual property right or franchise right of any
person.  The Company has taken all reasonable steps to protect, maintain and
safeguard its rights in all Intellectual Property, including the execution of
appropriate nondisclosure and confidentiality agreements.  The consummation of
the transactions contemplated by this Agreement will not result in the loss or
impairment of or payment of any additional amounts with respect to, nor require
the consent of any other person in respect of, the Company’s right to own, use
or hold for use any of the Intellectual Property as owned, used or held for use
in the conduct of the businesses as currently conducted.


4.20           Environmental Laws. The Company (i) is in compliance with all
Environmental Laws (as defined below), (ii) have received all permits, licenses
or other approvals required of them under applicable Environmental Laws to
conduct their respective businesses and (iii) are in compliance with all terms
and conditions of any such permit, license or approval where, in each of the
foregoing clauses (i), (ii) and (iii), the failure to so comply could be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect.  “Environmental Laws” means all federal, state, local or foreign
laws relating to pollution or protection of human health or the environment
(including, without limitation, ambient air, surface water, groundwater, land
surface or subsurface strata), including, without limitation, laws relating to
emissions, discharges, releases or threatened releases of chemicals, pollutants,
contaminants, or toxic or hazardous substances or wastes (collectively,
“Hazardous Materials”) into the environment, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials, as well as all authorizations,
codes, decrees, demands or demand letters, injunctions, judgments, licenses,
notices or notice letters, orders, permits, plans or regulations issued,
entered, promulgated or approved thereunder.


4.21           Tax Status.  The Company (i) has timely made or filed all
foreign, federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) has
timely paid all taxes and other governmental assessments and charges that are
material in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and (iii) has set aside
on its books provision reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply. There are no unpaid taxes in any material amount claimed to be due by the
taxing authority of any jurisdiction, and the officers of the Company know of no
basis for any such claim. The Company is not operated in such a manner as to
qualify as a passive foreign investment company, as defined in Section 1297 of
the U.S. Internal Revenue Code of 1986, as amended.


4.22           Compliance with Nasdaq Continued Listing Requirements.  The
Company is in compliance with applicable NasdaqCM continued listing
requirements.  There are no proceedings pending or, to the Company’s Knowledge,
threatened against the Company relating to the continued listing of the Common
Stock on NasdaqCM and the Company has not received any notice of, nor to the
Company’s Knowledge is there any basis for, the delisting of the Common Stock
from NasdaqCM.  To the Company’s Knowledge, there are no facts or circumstances
which might give rise to any of the foregoing.


4.23           Placement Agent’s Fees.  The Company shall be responsible for the
payment of any placement agent’s fees, financial advisory fees, or brokers’
commissions relating to or arising out of the transactions contemplated hereby.


4.24           Books and Records; Internal Accounting Controls.  The books and
records of the Company accurately reflect in all material respects the
information relating to the business of the Company, the location and collection
of their assets, and the nature of all transactions giving rise to the
obligations or accounts receivable of the Company or any Subsidiary.  The
Company is in material compliance with all provisions of the Sarbanes-Oxley Act
of 2002 which are applicable to it as of the Closing Date.  The Company
maintains a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences and control over financial reporting (as defined in Exchange Act
Rules 13a-15).  The Company has established disclosure controls and procedures
(as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
designed such disclosure controls and procedures to ensure that information
required to be disclosed by the Company in the reports it files or submits under
the Exchange Act is recorded, processed, summarized and reported, within the
time periods specified in the Commission’s rules and forms.  The Company’s
certifying officers have evaluated the effectiveness of the Company’s disclosure
controls and procedures as of the end of the period covered by the Company’s
most recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”).  The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date.  Since the Evaluation Date, there have
been no changes in the Company’s internal control over financial reporting (as
such term is defined in the Exchange Act).


4.25           DTC Status.  The Company’s registrar and transfer agent for its
Common Stock is a participant in and the Common Stock is eligible for transfer
pursuant to the Depository Trust Company Fast Automated Securities Transfer
Program.  The registrar and transfer agent for the Company’s Common Stock is
American Stock Transfer & Trust Company located at 6201 15th Avenue, 2nd Floor,
Brooklyn, NY 11219. Its phone number is 800-937-5449.


5.           Representations and Warranties of the Investors.  Each of the
Investors hereby severally, and not jointly, represents and warrants to the
Company with respect only to itself that:


5.1           Organization and Existence.  If such Investor is an entity, such
Investor is a validly existing corporation, limited partnership or limited
liability company and has all requisite corporate, partnership or limited
liability company power and authority to invest in the Securities pursuant to
this Agreement.


5.2           Authorization.  If such Investor is an entity, the execution,
delivery and performance by such Investor of the Transaction Documents to which
such Investor is a party have been duly authorized and each will constitute the
valid and legally binding obligation of such Investor, enforceable against such
Investor in accordance with their respective terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability, relating to or affecting creditors’ rights generally.  If
such Investor is a person, such Investor has reached the age of 21 and has full
power and authority to execute and deliver the Transaction Documents to which
such Investor is a party and each will constitute the valid and legally binding
obligation of such Investor, enforceable against such Investor in accordance
with their respective terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability,
relating to or affecting creditors’ rights generally.


5.3           Purchase Entirely for Own Account.  The Securities to be received
by such Investor hereunder will be acquired for such Investor’s own account, not
as nominee or agent, and such Investor is not a broker-dealer registered with
the Commission under the Exchange Act or an entity engaged in a business that
would require it to be so registered.  Nothing contained herein shall be deemed
a representation or warranty by such Investor to hold the Securities for any
period of time.


5.4           Brokers and Finders.  No Person will have, as a result of the
transactions contemplated by the Transaction Documents, any valid right,
interest or claim against or upon the Company or an Investor for any commission,
fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of such Investor.


5.5           Prohibited Transactions.  Since the earlier of (a) such time as
such Investor was first contacted by the Company or any other Person acting on
behalf of the Company regarding the transactions contemplated hereby or (b)
thirty (30) days prior to the date hereof, neither such Investor nor any
Affiliate of such Investor which (x) had knowledge of the transactions
contemplated hereby, (y) has or shares discretion relating to such Investor’s
investments or trading or information concerning such Investor’s investments,
including in respect of the Securities, or (z) is subject to such Investor’s
review or input concerning such Affiliate’s investments or trading has, directly
or indirectly, effected or agreed to effect any short sale, whether or not
against the box, established any “put equivalent position” (as defined in Rule
16a-1(h) under the Exchange Act) with respect to the Common Stock, granted any
other right (including, without limitation, any put or call option) with respect
to the Common Stock or with respect to any security that includes, relates to or
derived any significant part of its value from the Common Stock or otherwise
sought to hedge its position in the Securities.


5.6           Accredited Investor; Suitability.  Such Investor is an “accredited
investor” as and meets the requirements of at least one of the suitability
standards for an accredited investor as set forth in Rule 501(a) of Regulation
D.  Prior to the execution of this Securities Purchase Agreement, such Investor
has carefully reviewed and understands the Prospectus Supplement, the
Transaction Documents and the information contained therein.


5.7           No Agent Liability.  Such Investor is required to conduct its own
due diligence of the Company and the Offering.  Such Investor acknowledges and
agrees that the Placement Agent assumes no responsibility or liability of any
nature whatsoever for the accuracy, adequacy or completeness of any information
provided to such Investor concerning the Company or as contained in the SEC
Filings, nor does the Placement Agent make any representation or warranty of any
nature regarding the Company or its current or future viability.  The Placement
Agent shall be deemed to be a third party beneficiary of this paragraph.


6.           Conditions to Closing.


6.1           Conditions to the Investors’ Obligations. The obligation of each
Investor to purchase Units at the Closing is subject to the fulfillment to such
Investor’s satisfaction, on or prior to the Closing Date, of the following
conditions, any of which may be waived by such Investor (as to itself only):


(a)           The representations and warranties made by the Company in Section
4 hereof qualified as to materiality shall be true and correct at all times
prior to and on the Closing Date, except to the extent any such representation
or warranty expressly speaks as of an earlier date, in which case such
representation or warranty shall be true and correct as of such earlier date,
and, the representations and warranties made by the Company in Section 4 hereof
not qualified as to materiality shall be true and correct in all material
respects at all times prior to and on the Closing Date, except to the extent any
such representation or warranty expressly speaks as of an earlier date, in which
case such representation or warranty shall be true and correct in all material
respects as of such earlier date.  The Company shall have performed in all
material respects all obligations and covenants herein required to be performed
by it on or prior to the Closing Date.


(b)           The Company shall have obtained any and all consents, permits,
approvals, registrations and waivers necessary or appropriate for consummation
of the purchase and sale of the Securities and the consummation of the other
transactions contemplated by the Transaction Documents, all of which shall be in
full force and effect.


(c)           The Company shall have filed with Nasdaq a Notification Form:
Listing of Additional Shares for the listing of the Conversion Shares and the
Warrant Shares, a copy of which shall have been provided to the Investors.


(d)           The Company shall have received gross proceeds from the sale of
the Units as contemplated hereby of at least Three Million, Eight Hundred
Thousand Dollars ($3,800,000).


(e)           No judgment, writ, order, injunction, award or decree of or by any
court, or judge, justice or magistrate, including any bankruptcy court or judge,
or any order of or by any governmental authority, shall have been issued, and no
action or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated hereby
or in the other Transaction Documents.


(f)           The Company shall have delivered a Certificate, executed on behalf
of the Company by its Chief Executive Officer or its Chief Financial Officer,
dated as of the Closing Date, certifying to the fulfillment of the conditions
specified in subsections (a)-(c)and (h)-(k) of this Section 6.1.


(g)           The Company shall have delivered a Certificate, executed on behalf
of the Company by its Secretary, dated as of the Closing Date, certifying the
resolutions adopted by the Board of Directors of the Company approving the
transactions contemplated by this Agreement and the other Transaction Documents
and the issuance of the Securities, certifying the current versions of the
Certificate of Incorporation and Bylaws of the Company and certifying as to the
signatures and authority of persons signing the Transaction Documents and
related documents on behalf of the Company.


(h)           No stop order or suspension of trading shall have been imposed by
Nasdaq, the Commission or any other governmental or regulatory body with respect
to public trading in the Common Stock.


(i)           The Company shall have filed with the Commission the Prospectus
Supplement relating to the Offering.


(j)           The Company shall have filed with the Secretary of State of the
State of Delaware the Certificate of Designation.


(k)           No change having a Material Adverse Effect shall have occurred.


6.2           Conditions to Obligations of the Company. The Company's obligation
to sell and issue Shares and Warrants at any Closing is subject to the
fulfillment to the satisfaction of the Company on or prior to the applicable
Closing Date of the following conditions, any of which may be waived by the
Company:


(a)           The representations and warranties made by the Investors in
Section 5 hereof shall be true and correct in all material respects when made,
and shall be true and correct in all material respects on the Closing Date with
the same force and effect as if they had been made on and as of said date.  The
Investors shall have performed in all material respects all obligations and
covenants herein required to be performed by them on or prior to the Closing
Date.


(b)           Any Investor purchasing Units at such Closing shall have paid in
full its purchase price to the Company against delivery of certificates for the
appropriate numbers of Units to be purchased by such Investor.


(c)           The Investor’s obligations are expressly not conditioned on the
purchase by any or all of the other Investors of the Units that they have agreed
to purchase from the Company.


(d)           The Company shall have received gross proceeds from the sale of
the Units as contemplated hereby of at least Three Million, Eight Hundred
Thousand Dollars ($3,800,000).


6.3           Termination of Obligations to Effect Closing; Effects.


(a)           The obligations of the Company, on the one hand, and the
Investors, on the other hand, to effect the Closing shall terminate as follows:


 
(i)
Upon the mutual written consent of the Company and the Investors;



 
(ii)
By the Company if any of the conditions set forth in Section 6.2 shall have
become incapable of fulfillment, and shall not have been waived by the Company;



                 (iii)  
By an Investor (with respect to itself only) if any of the conditions set forth
in Section 6.1 shall have become incapable of fulfillment, and shall not have
been waived by the Investor; or



                 (iv)  
By either the Company or any Investor (with respect to itself only) if the
Closing has not occurred on or prior to March 31, 2010;



provided, however, that, except in the case of clause (i) above, the party
seeking to terminate its obligation to effect the Closing shall not then be in
breach of any of its representations, warranties, covenants or agreements
contained in this Agreement or the other Transaction Documents if such breach
has resulted in the circumstances giving rise to such party’s seeking to
terminate its obligation to effect the Closing.


(b)           In the event of termination by the Company or any Investor of its
obligations to effect the Closing pursuant to this Section 6.3, written notice
thereof shall forthwith be given to the other Investors by the Company and the
other Investors shall have the right to terminate their obligations to effect
the Closing upon written notice to the Company and the other Investors.  Nothing
in this Section 6.3 shall be deemed to release any party from any liability for
any breach by such party of the terms and provisions of this Agreement or the
other Transaction Documents or to impair the right of any party to compel
specific performance by any other party of its obligations under this Agreement
or the other Transaction Documents.


7.           Covenants and Agreements of the Company.


7.1           Maintenance of Registration Statement.  For so long as any of the
Preferred Shares or Warrants remain outstanding, the Company shall use its best
efforts to maintain the effectiveness of the Registration Statement for the
issuance thereunder of the Conversion Shares and the Warrant Shares,
respectively, provided that if at any time while the Preferred Shares or
Warrants are outstanding the Company shall be ineligible to utilize Form S-3 (or
any successor form) for the purpose of issuance of the Conversion Shares or the
Warrant Shares, the Company shall promptly amend the Registration Statement on
such other form as may be necessary to maintain the effectiveness of the
Registration Statement for this purpose. If at any time following the date
hereof the Registration Statement is not effective or is not otherwise available
for the issuance of the Securities or any prospectus contained therein is not
available for use, the Company shall immediately notify the holders of the
Securities in writing that the Registration Statement is not then effective or a
prospectus contained therein is not available for use and thereafter shall
promptly notify such holders when the Registration Statement is effective again
and available for the issuance of the Securities or such prospectus is again
available for use.  In further addition, the Company shall file such amendments
to the Registration Statement (or such other registration statement on such
other form as may be necessary to maintain the effectiveness of the Registration
Statement for this purpose) and such prospectus supplements that may be
necessary for the issuance of any Conversion Shares and/or Warrant Shares to the
Investors free of any restrictive legends or other limitation on resale by the
Investors under the Securities Act.


7.2           Prospectus Supplement and Blue Sky.  Immediately prior to
execution of this Agreement, the Company shall have delivered, and within the
time period proscribed by law the Company shall file, the Prospectus Supplement
with respect to the Securities as required under, and in conformity with, the
Securities Act, including Rule 424(b) thereunder. If required, the Company, on
or before the Closing Date, shall take such action as the Company shall
reasonably determine is necessary in order to obtain an exemption for, or to,
qualify the Securities for sale to the Investors at the Closing pursuant to this
Agreement under applicable securities or “Blue Sky” laws of the states of the
United States (or to obtain an exemption from such qualification), and shall
provide evidence of any such action so taken to the Investors on or prior to the
Closing Date. Without limiting any other obligation of the Company under this
Agreement, the Company shall timely make all filings and reports relating to the
offer and sale of the Securities required under all applicable securities laws
(including, without limitation, all applicable federal securities laws and all
applicable “Blue Sky” laws), and the Company shall comply with all applicable
federal, state and local laws, statutes, rules, regulations and the like
relating to the offering and sale of the Securities to the Buyers.


7.3           Reservation of Common Stock.  The Company shall at all times
reserve and keep available out of its authorized but unissued shares of Common
Stock, solely for the purpose of providing for the conversion of the Preferred
Shares and the exercise of the Warrants, such number of shares of Common Stock
as shall from time to time equal the number of shares sufficient to permit the
full conversion of the Preferred Shares and the exercise of the Warrants issued
pursuant to this Agreement in accordance with their respective terms.


7.4           Listing.  The Company shall promptly secure the listing or
designation for quotation (as the case may be) of all of the Conversion Shares
and Warrant Shares upon each national securities exchange and automated
quotation system, if any, upon which the Common Stock is then listed or
designated for quotation (as the case may be) (subject to official notice of
issuance) (but in no event later than the Closing Date) and shall maintain such
listing or designation for quotation (as the case may be) of all the shares of
Common Stock from time to time issuable under the terms of the Transaction
Documents on such national securities exchange or automated quotation system.
The Company shall maintain the Common Stock’s listing or designation for
quotation (as the case may be) on the NasdaqCM, The New York Stock Exchange, the
NYSE Amex, the Nasdaq Global Select Market or the Nasdaq Global Market (each, an
“Eligible Market”). The Company shall not take any action which could be
reasonably expected to result in the delisting or suspension of the Common Stock
on an Eligible Market. The Company shall pay all fees and expenses in connection
with satisfying its obligations under this Section 7.4.


7.5           No Conflicting Agreements.  The Company will not take any action,
enter into any agreement or make any commitment that would conflict or interfere
in any material respect with the Company’s obligations to the Investors under
the Transaction Documents.


7.6           Compliance with Laws.  The business of the Company shall not be
conducted in violation of any law, ordinance or regulation of any governmental
entity, except where such violations would not result, either individually or in
the aggregate, in a Material Adverse Effect.


7.7           Equal Treatment of Investors.  No consideration shall be offered
or paid to any Person to amend or consent to a waiver or modification of any
provision of any of the Transaction Documents unless the same consideration is
also offered to all of the parties to the Transaction Documents.  For
clarification purposes, this provision constitutes a separate right granted to
each Investor by the Company and negotiated separately by each Investor, and is
intended for the Company to treat the Investors as a class and shall not in any
way be construed as the Investors acting in concert or as a group with respect
to the purchase, disposition or voting of Securities or otherwise.


                      7.8           Reporting Status.  For so long as any of the
Preferred Shares are outstanding, the Company shall use its reasonable best
efforts to cause its Common Stock to continue to be registered under Sections
12(b) of the Exchange Act, to comply in all material respects with its reporting
and filing obligations under the Exchange Act and to not take any action or file
any document (whether or not permitted by the Securities Act or the rules
promulgated thereunder) to terminate or suspend such registration or to
terminate or suspend its reporting and filing obligations under the Exchange Act
or Securities Act even if the rules and regulations thereunder would permit such
termination.


8.           Survival and Indemnification.


8.1           Survival.  The representations, warranties, covenants and
agreements contained in this Agreement shall survive the Closing of the
transactions contemplated by this Agreement.


8.2           Indemnification.


(a)           The Company agrees to indemnify and hold harmless each Investor
and its Affiliates and their respective directors, officers, trustees, members,
managers, employees and agents, and their respective successors and assigns,
from and against any and all losses, claims, damages, liabilities and expenses
(including without limitation reasonable attorney fees and disbursements and
other expenses incurred in connection with investigating, preparing or defending
any action, claim or proceeding, pending or threatened and the costs of
enforcement thereof) (collectively, “Losses”) to which such Person may become
subject as a result of any breach of representation, warranty, covenant or
agreement made by or to be performed on the part of the Company under the
Transaction Documents or any third party claim for brokers fees or commissions
arising out of or in connection with the Offering (a “Third Party Broker
Claim”), and will reimburse any such Person for all such amounts as they are
incurred by such Person; provided, however, that the Company shall not indemnify
or hold harmless any Investor under this Section 8.2(a) who is a director,
officer, employee or agent of the Company with respect to a Third Party Broker
Claim.


(b)           Each Investor, severally and not jointly, agrees to indemnify and
hold harmless the Company and its directors, officers, employees and agents, and
their respective successors and assigns, from and against any and all Losses to
which such Person may become subject as a result of any breach of
representation, warranty, covenant or agreement made by or to be performed on
the part of the such Investor under the Transaction Documents, and will
reimburse any such Person for all such amounts as they are incurred by such
Person.




8.3           Conduct of Indemnification Proceedings.  Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed to pay such fees or expenses, or (b) the indemnifying party shall
have failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such person or (c) in the reasonable judgment of any such
person, based upon written advice of its counsel, a conflict of interest exists
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person); and provided, further, that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation.  It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties.  No indemnifying party
will, except with the consent of the indemnified party, consent to entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release from all liability in respect of such claim or litigation.


9.           Miscellaneous.


9.1           Successors and Assigns.  This Agreement may not be assigned by a
party hereto without the prior written consent of the Company or the Investors,
as applicable, provided, however, that an Investor may assign its rights and
delegate its duties hereunder in whole or in part to an Affiliate or to a third
party acquiring some or all of its Securities in a transaction complying with
applicable securities laws without the prior written consent of the Company or
the other Investors.  The provisions of this Agreement shall inure to the
benefit of and be binding upon the respective permitted successors and assigns
of the parties.  Without limiting the generality of the foregoing, in the event
that the Company is a party to a merger, consolidation, share exchange or
similar business combination transaction in which the Common Stock is converted
into the equity securities of another Person, from and after the effective time
of such transaction, such Person shall, by virtue of such transaction, be deemed
to have assumed the obligations of the Company hereunder, the term “Company”
shall be deemed to refer to such Person and the term “Shares” shall be deemed to
refer to the securities received by the Investors in connection with such
transaction.  Nothing in this Agreement, express or implied, is intended to
confer upon any party other than the parties hereto or their respective
successors and assigns any rights, remedies, obligations, or liabilities under
or by reason of this Agreement, except that the Placement Agents shall be
entitled to rely upon the representations and warranties of the Company and the
Investors in Sections 4 and 5 as third beneficiaries thereof.


9.2           Counterparts; Faxes.  This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement may also
be executed via facsimile, which shall be deemed an original.


9.3           Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.


9.4           Notices.  Unless otherwise provided, any notice required or
permitted under this Agreement shall be given in writing and shall be deemed
effectively given as hereinafter described (i) if given by personal delivery,
then such notice shall be deemed given upon such delivery, (ii) if given by
telex or telecopier, then such notice shall be deemed given upon receipt of
confirmation of complete transmittal, (iii) if given by mail, then such notice
shall be deemed given upon the earlier of (A) receipt of such notice by the
recipient or (B) three days after such notice is deposited in first class mail,
postage prepaid, and (iv) if given by an internationally recognized overnight
air courier, then such notice shall be deemed given one Business Day after
delivery to such carrier.  All notices shall be addressed to the party to be
notified at the address as follows, or at such other address as such party may
designate by ten days’ advance written notice to the other party:


If to the Company:


Celsion Corporation
10220 Old Columbia Road - Suite L
Columbia, Maryland 21046
Attention:  Michael H. Tardugno, Chief Executive Officer
Fax:  (410) 290-5319


With a copy to:


Seyfarth Shaw LLP
620 Eighth Avenue
New York, New York 10018
Attention:  Blake Hornick, Esq., Partner
Fax:  (917) 344-1203


If to the Investors:


to the addresses set forth on the signature pages hereto.


With a copy to:


Anslow & Jaclin, LLP
195 Route 9 South, Suite 204
Manalapan, New Jersey 07726
Attention:  Gregg E. Jaclin, Esq., Partner
Fax:  (732) 409-1212


9.5           Expenses.  The parties hereto shall pay their own costs and
expenses in connection herewith, except that the Company shall pay the
reasonable fees and expenses of Anslow & Jaclin, LLP, counsel to the Investors,
not to exceed $25,000, regardless of whether the transactions contemplated
hereby are consummated.  Such expenses shall be paid upon demand.  The Company
shall reimburse the Investors upon demand for all reasonable out-of-pocket
expenses incurred by the Investors, including without limitation reimbursement
of attorneys’ fees and disbursements, in connection with any amendment,
modification or waiver of this Agreement or the other Transaction Documents.  In
the event that legal proceedings are commenced by any party to this Agreement
against another party to this Agreement in connection with this Agreement or the
other Transaction Documents, the party or parties which do not prevail in such
proceedings shall severally, but not jointly, pay their pro rata share of the
reasonable attorneys’ fees and other reasonable out-of-pocket costs and expenses
incurred by the prevailing party in such proceedings.


9.6           Amendments and Waivers.  Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), only
with the written consent of the Company and the Investors.  Any amendment or
waiver effected in accordance with this paragraph shall be binding upon each
holder of any Securities purchased under this Agreement at the time outstanding,
each future holder of all such Securities, and the Company.


9.7           Publicity.  Except as set forth below, no public release or
announcement concerning the transactions contemplated hereby shall be issued by
the Company or the Investors without the prior consent of the Company (in the
case of a release or announcement by the Investors) or the Investors (in the
case of a release or announcement by the Company) (which consents shall not be
unreasonably withheld), except as such release or announcement may be required
by law or the applicable rules or regulations of any securities exchange or
securities market, in which case the Company or the Investors, as the case may
be, shall allow the Investors or the Company, as applicable, to the extent
reasonably practicable in the circumstances, reasonable time to comment on such
release or announcement in advance of such issuance.  By 8:30 a.m. (New York
City time) on the trading day immediately following the Closing Date, the
Company shall issue a press release disclosing the consummation of the
transactions contemplated by this Agreement.  No later than the fourth trading
day following the Closing Date, the Company will file a Current Report on Form
8-K attaching the press release described in the foregoing sentence as well as
copies of the Transaction Documents.  In addition, the Company will make such
other filings and notices in the manner and time required by the Commission or
Nasdaq.


9.8           Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof but shall be interpreted as if it
were written so as to be enforceable to the maximum extent permitted by
applicable law, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.  To the extent permitted by applicable law, the parties hereby
waive any provision of law which renders any provision hereof prohibited or
unenforceable in any respect.


9.9           Entire Agreement.  This Agreement, including the Exhibits and the
Schedule hereto, and the other Transaction Documents constitute the entire
agreement among the parties hereof with respect to the subject matter hereof and
thereof and supersede all prior agreements and understandings, both oral and
written, between the parties with respect to the subject matter hereof and
thereof.


9.10           Further Assurances.  The parties shall execute and deliver all
such further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.


9.11           Governing Law; Consent to Jurisdiction; Waiver of Jury
Trial.  This Agreement shall be governed by, and construed in accordance with,
the internal laws of the State of New York without regard to the choice of law
principles thereof.  Each of the parties hereto irrevocably submits to the
exclusive jurisdiction of the courts of the State of New York located in New
York County and the United States District Court for the Southern District of
New York for the purpose of any suit, action, proceeding or judgment relating to
or arising out of this Agreement and the transactions contemplated
hereby.  Service of process in connection with any such suit, action or
proceeding may be served on each party hereto anywhere in the world by the same
methods as are specified for the giving of notices under this Agreement.  Each
of the parties hereto irrevocably consents to the jurisdiction of any such court
in any such suit, action or proceeding and to the laying of venue in such
court.  Each party hereto irrevocably waives any objection to the laying of
venue of any such suit, action or proceeding brought in such courts and
irrevocably waives any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum.
 
       9.12           Independent Nature of Investors' Obligations and
Rights.  The obligations of each Investor under any Transaction Document are
several and not joint with the obligations of any other Investor, and no
Investor shall be responsible in any way for the performance of the obligations
of any other Investor under any Transaction Document.  The decision of each
Investor to purchase Securities pursuant to the Transaction Documents has been
made by such Investor independently of any other Investor.  Nothing contained
herein or in any Transaction Document, and no action taken by any Investor
pursuant thereto, shall be deemed to constitute the Investors as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Investors are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents.  Each Investor acknowledges that no other Investor has
acted as agent for such Investor in connection with making its investment
hereunder and that no Investor will be acting as agent of such Investor in
connection with monitoring its investment in the Securities or enforcing its
rights under the Transaction Documents.  Each Investor shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Investor to be joined as an
additional party in any proceeding for such purpose.  The Company acknowledges
that each of the Investors has been provided with the same Transaction Documents
for the purpose of closing a transaction with multiple Investors and not because
it was required or requested to do so by any Investor.
 


--
 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.


The
Company:                                                                CELSION
CORPORATION






By: /s/ Jeffrey W. Church
Name:  Jeffrey W. Church
Title:    Vice President and Chief Financial Officer







--
 
 

--------------------------------------------------------------------------------

 

The
Investor:                                                      [                                             ]






By:_________________________
Name:
Title:


Aggregate Purchase Price:  $
Number of Units:




Address for Notice:


with a copy to:




Attn:
Telephone:
Facsimile:







--
 
 

--------------------------------------------------------------------------------

 

Schedule 4.3
Capitalization




SHARES OUTSTANDING


Outstanding Shares as of December 31, 2010
  13,331,096



TREASURY SHARES


Shares held in treasury by the Company as of December 31, 2010
760,274





EQUITY AWARDS OUTSTANDING


Outstanding Warrants
 
1,009,076
Outstanding Stock Options and Restricted Shares pursuant to the Company's Equity
Compensation Plans
 
2,245,046
     
Total:
 
16,585,218



RESERVES


Shares reserved for future issuance pursuant to the Company’s Equity
Compensation Plans
 
1,265,542



REGISTRATION RIGHTS


Registration Rights Agreement dated as of June 17, 2010 by and between the
Company and Small Cap Biotech Value, Ltd. (filed as Exhibit 4.1 to the Company’s
Current Report on Form 8-K as filed with the Commission on June 18, 2010).


PURCHASE RIGHTS


Warrant Agreements dated September 30, 2009.


SHAREHOLDER RIGHTS PLAN (“POISON PILL”)


Rights Agreement dated as of August 15, 2002 by and between the Company and
American Stock Transfer & Trust Company as Rights Agent, including as
Exhibits  A, B and C,  respectively,  the Form of Certificate   of
Designation   for  the   Series  C  Junior Participating  Preferred Stock, the
Form of Right Certificate, and a Summary of the Rights (filed as Exhibit 99.1 to
the Company’s Current Report on Form 8-K as filed with the Commission on August
21, 2002).

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
CERTIFICATE OF DESIGNATION


[Filed as Exhibit 3.1 to the Company’s Current Report on Form 8-K as filed with
the Securities and Exchange Commission on January 18, 2011]

 
 
 

--------------------------------------------------------------------------------

 

Exhibit B
Form of Warrant


[Filed as Exhibit 4.2 to the Company’s Current Report on Form 8-K as filed with
the Securities and Exchange Commission on January 18, 2011]
 
 
 

--------------------------------------------------------------------------------